 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as
of January 1, 2007 (the “Effective Date”) by and between CharterMac Capital LLC
(the “Company”), and Marc D. Schnitzer (“Executive”). Certain capitalized terms
used in this Agreement are used with the definitions ascribed to them on the
attached Exhibit A, which is incorporated into this Agreement by this reference.

 

WHEREAS, the parties desire to enter into an employment relationship on the
terms and conditions set forth below:

 

 

THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1.     Employment. The Company will employ Executive, and Executive will be
employed by the Company, during the Employment Period (as defined below) on and
subject to the terms and conditions contained in this Agreement. Unless
terminated earlier pursuant to Section 4 hereof, the Employment Period shall
begin upon the date hereof (“Effective Date”) and shall continue for a period of
three (3) years from such date, until December 31, 2009, (“Initial Period”);
provided that such period shall automatically be extended for additional periods
of one year commencing on the third anniversary of the Effective Date, January
1, 2010 and each anniversary thereof (such additional period the “Additional
Period”) unless either party has given written notice to the other that such
party does not want to extend the term of this Agreement, such notice to be
given at least sixty (60) days prior to the end of the Initial Period or the
Additional Period(s), as applicable (the Initial Period and the Additional
Period(s), if applicable, collectively, the “Employment Period”).

 

2.     Duties. During the Employment Period, Executive will serve as, and have
the title of, Chief Executive Officer and President of CharterMac (“CEO”) and
will have the title of Executive Managing Director of the Company. Executive
will also serve as the Chairman of the board of trustees of American Mortgage
Acceptance Company. During the Employment Period, Executive shall report to the
Board of Trustees of CharterMac. Executive shall have all the authority and job
duties and responsibilities customarily associated with the position of CEO. In
addition, Executive will perform such related and other duties as shall be
reasonably assigned to Executive from time to time by the Board of Trustees.
Executive will devote substantially all of his business time, best efforts and
ability to the business of the Company and its affiliates, will faithfully and
diligently perform Executive’s duties pursuant to this Agreement, will comply
with the overall policies established by the Company and/or CharterMac and will
do all things reasonably in Executive’s power to promote, develop and extend the
Company’s business. Executive shall be based in the Company’s New York City
office. It is further understood that nothing herein shall prevent the Executive
from managing his passive personal investments and from participating in
charitable and civic endeavors, so long as such activities do not interfere in
any significant manner with the Executive’s performance of his duties hereunder.
Upon request, the Executive shall also serve as an officer, director or trustee
of any entity controlled by, controlling or under common control (within the
meaning of Rule 12b-2 promulgated under the

 

 

--------------------------------------------------------------------------------

 

Securities Exchange Act of 1934, as amended (the “Exchange Act”)) with, the
Company (an “Affiliate”) for no additional compensation. Any compensation paid
to the Executive by any Affiliate shall reduce the Company’s obligations
hereunder by the amount of such compensation (but shall be deemed to have been
paid by the Company for purposes of calculating any benefit or severance
obligations to the Executive under this Agreement).

 

3.     Compensation and Benefits. During the Employment Period, the Company will
pay and provide Executive as compensation for Executive's services pursuant to
this Agreement the consideration specified and determined in accordance with
this Section 3, in each case subject to all withholdings required by applicable
law.

 

 

a.

Salary. As compensation for services hereunder, during the Employment Period the
Company shall pay the Executive a base salary, payable in equal installments in
accordance with the Company’s procedures, at an annual rate (the “Salary”) of
$625,000 during the first year of the Initial Period, $675,000 during the second
year of the Initial Period, and $725,000 during the third year of the Initial
Period, in each case less such deductions or amounts to be withheld as required
by applicable law and regulations and deductions authorized by the Executive in
writing. Executive’s Salary shall be subject to increase in the sole and
absolute discretion of the Compensation Committee of the Board of Trustees of
CharterMac (the “Compensation Committee”) and Executive’s Salary for any
Additional Periods shall be subject to negotiation between the parties but in no
event shall the Salary for any Additional Period be less than the Salary for the
final year of the Initial Period. Company acknowledges that Executive’s Salary
was increased to $625,000 effective November 17, 2006, and on or before January
31, 2007, the Company shall deliver to the Executive the sum of $6,994,
representing the effective salary increase for the balance of 2006.

 

 

b.

Discretionary Bonus. Executive shall be eligible to receive an annual
discretionary cash bonus (“Discretionary Bonus”) of such amount (if any) as the
Compensation Committee may determine. Executive’s target Discretionary Bonus
shall be 200-400% of his Salary, which may be adjusted up or down depending on
Executive’s performance as determined in the discretion of the Compensation
Committee. Such Discretionary Bonus, if any, will be payable at the end of
February of the year following the year for which the bonus is awarded or at
such earlier or later time as the Compensation Committee shall determine. If
Executive is awarded a Discretionary Bonus that is equal to or less than 200% of
his then Salary, the Discretionary Bonus will be paid in cash. If Executive is
awarded a Discretionary Bonus that is greater than 200% of his then Salary, it
shall be paid as follows: (i) the Discretionary Bonus up to 200% of Executive’s
Salary shall be paid in cash, and (ii) for the amount of the Discretionary Bonus
greater than 200% of the Salary, 50% will be paid in cash and 50% will be paid
in restricted stock of CharterMac issued under and pursuant to the CharterMac
Amended and Restated Incentive Share Plan (the “Incentive Plan”), which shall
vest ratably (and thus become non-forfeitable) in equal increments of 1/3, 1/3
and 1/3 on the first, second and third anniversaries of the date that the
Discretionary

 

 

--------------------------------------------------------------------------------

 

Bonus is granted provided, except to the extent otherwise provided in this
Agreement, that Executive is still employed by the Company on such vesting date.

 

 

c.

Share Grant. Executive will be granted, effective as of the Effective Date,
restricted common shares of CharterMac valued (as of the Effective Date) at
$3,000,000 (collectively, the “Share Grant”) under and subject to the terms of
the Incentive Plan. The Share Grant shall vest over the course of three years in
three equal installments on each of the first three anniversaries of the
Effective Date, provided, except to the extent otherwise provided in this
Agreement, that Executive is continuously employed by the Company on each such
vesting date. Once vested, the Share Grant shall be non-forfeitable. Except to
the extent otherwise provided in this Agreement, the Share Grant shall be
subject to the terms of the applicable award agreement(s) from CharterMac
evidencing the Share Grant. Notwithstanding anything to the contrary contained
herein or in the documents governing the Share Grant, upon (x) a Change of
Control (as defined in Exhibit A) or (y) Executive’s termination of employment
with the Company and its affiliates, any unvested portion of the Share Grant
(and, any unvested restricted stock issued to the Executive under Section 3.b.)
shall immediately vest in full, unless such termination is by the Company or any
of its affiliates for Cause or by Executive without Good Reason, in which event
any unvested portion of the Share Grant shall be forfeited. The award
agreement(s) will be in the form generally used for similarly situated
employees.

 

 

d.

Transportation Allowance. During the Employment Period, the Company will provide
Executive with a pre-tax transportation allowance of $25,000 per year, payable
in monthly installments on the first payroll of each month.

 

 

e.

Life Insurance. At its expense, the Company will provide life insurance coverage
to Executive of not less then Three Million Dollars ($3,000,000.00) and
Executive or his designee shall be the owner of such policy and shall be
entitled to name the beneficiary of any insurance proceeds payable thereunder.

 

 

f.

Long Term Disability. The Company shall also provide Executive with supplemental
long term disability insurance which will provide Executive with full disability
benefits to age 65 of Fifteen Thousand Dollars ($15,000.00) per month after an
exclusion period of ninety (90) days (the “Disability Coverage”). During the
ninety (90) day exclusion period, the Company will pay Executive his full
Salary.

 

 

g.

Vacation. Executive shall be entitled to twenty (20) days vacation per year for
each year this Agreement is in effect. Executive shall have the right to carry
over up to ten (10) vacation days from one calendar year to the next. In
addition to the twenty (20) vacation days, Executive shall be entitled to take
additional vacation days for religious observances and Company holidays.

 

 

 

--------------------------------------------------------------------------------

 

 

h.

Benefits. Executive will be entitled to participate in any fringe benefit and
other employee benefit plans and programs generally available to senior
executives of the Company as in effect from time to time, including medical,
dental, life and disability insurance, to the extent that Executive may be
eligible to do so under the applicable provisions of the plans and programs
providing such benefits. The Company anticipates establishing new equity
compensatory plans for senior management in the first quarter of 2007 (“New
Plans”) and the Executive shall participate in such New Plans.

 

 

i.

Expenses. Executive shall be entitled to reimbursement of amounts incurred by
him in connection with the performance by him of his duties and obligations
hereunder in accordance with the Company’s expense reimbursement policy
applicable generally to similarly situated executives of the Company
(“Reimbursable Amounts”). Executive shall apply for all reimbursements for a
particular calendar year not later than forty-five (45) days after it ends, and
payment shall occur not later than two and one-half months after the end of the
calendar year to which the Reimbursable Amounts relate.

 

 

j.

Tax Preparation. Executive shall be entitled to reimbursement for actual
expenses he incurs for preparation of his federal, state, and local income tax
returns as well as any entity returns for entities in which the Executive has an
interest, in each case upon presentation of valid proof of expenses.

 

4.     Termination; Severance Benefits. The Employment Period and Executive’s
employment with the Company will terminate upon the first to occur of the
following and the Company shall make the following payments and no other
payments upon the occurrence of such event, subject in all cases to the terms
and conditions of Section 11(e) hereof:

 

 

a.

Death. If Executive dies during the Employment Period, the Termination Date will
be the date of Executive’s death. In such event, the Company shall pay
Executive’s estate within thirty (30) days of the date of Executive’s death, a
death benefit equal to: (i) Executive’s earned but unpaid Salary, any unpaid
transportation allowance for the year in question, any Reimbursement Amounts for
the period prior to termination, any accrued but unused vacation, and any
declared but unpaid Discretionary Bonus (collectively “Entitlements”); (ii) any
rights to which Executive is entitled in accordance with plan provisions under
any employee benefit plan, fringe benefit or incentive plan (“Benefit Rights”);
(iii) additional benefits (if any) in accordance with the applicable terms of
applicable Company plans, programs and arrangements (“Company Arrangements”);
and (iv) severance compensation equal to twelve (12) months of Executive’s then
current Salary and 100% of the amount of the Executive’s most recently declared
and paid Discretionary Bonus (“Severance Pay”). In addition, any unvested
restricted stock awarded to the Executive under the Incentive Plan and other
unvested equity or options, including any issued under any New Plan, shall fully
vest upon the Termination Date of the Executive.

 

 

 

--------------------------------------------------------------------------------

 

 

b.

Total Disability. If Executive incurs a Total Disability (as defined below), the
Termination Date will be the date Executive (or Executive’s beneficiary or
representative) is determined to have incurred a Total Disability (the
"Disability Payment Date"). In such event the Company shall pay Executive (or
Executive’s beneficiary or representative) within thirty (30) days of the
Disability Payment Date, a disability benefit equal to: (i) the Entitlements;
(ii) Benefit Rights; (iii) Company Arrangements; and (iv) Severance Pay. In
addition, any unvested restricted stock awarded to the Executive under the
Incentive Plan and other unvested equity or options, including any issued under
any New Plan, shall fully vest upon the Termination Date of the Executive.
Further, all medical and dental, disability and life insurance then provided to
senior executives of the Company shall be continued following the Termination
Date for a period of twelve (12) months, or at the discretion of the Company, a
cash payment shall be made in lieu of such benefits. For these purposes, a
“Total Disability” shall be deemed to have occurred if in the judgment of a
physician jointly selected by the Company and the Executive, the Executive shall
become physically or mentally disabled, whether totally or partially, as a
result of which the Executive is unable to perform the Executive’s principal
services hereunder for (A) a period of six consecutive months or (B) for shorter
periods aggregating six months during any twelve-month period.

 

 

c.

Termination for Cause; Resignation without Good Reason. Executive's employment
may be terminated by the Company for Cause at any time upon written notice from
the Company to Executive. The Company’s notice must set forth the facts or
circumstances constituting Cause and specify the Termination Date. Executive may
resign without the existence of Good Reason at any time upon not less than
thirty (30) days written notice to the Company. The Company may accept
Executive’s resignation effective as of the date specified by Executive in his
notice to the Company or it may accelerate Executive’s resignation date to be
effective as of any earlier date following receipt of such notice. Upon the
occurrence of either such event, the Company shall only be obligated: (i) to pay
Executive the Entitlements; and (ii) to provide Executive with the Benefits
Rights and the Company Arrangements. All of Executive’s vested restricted stock
and other options, including any issued under any New Plan, shall remain
exercisable to the extent required by the terms of the Incentive Plan and/or
other applicable plans. All of Executive’s unvested options shall be forfeited.

 

 

d.

Termination Without Cause or Resignation for Good Reason. Executive may be
terminated by the Company without Cause upon not less than thirty (30) days’
written notice to Executive. The Company’s notice must specify the Termination
Date. Executive may resign if Good Reason exists upon not less than ten (10)
days’ written notice to the Company. Executive’s notice must set forth the facts
and circumstances constituting Good Reason and specify the Termination Date.

 

If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason,

 

 

--------------------------------------------------------------------------------

 

Executive shall have no further rights or claims hereunder or with regard hereto
except that, subject to his execution (within 30 days after delivery to
Executive) of a release running to the Company and its related entities and
their respective partners, shareholders, officers, directors and employees of
all claims relating to his employment and termination substantially in the form
of Exhibit B (with only such reasonable changes therein as may be deemed by
counsel to the Company to be required to comply with applicable law at the time
of delivery of such release) (the “Release”): (i) the Company will pay Executive
a separation payment equal to the Entitlements and Severance Pay; (ii) Executive
will be entitled to the Benefits Rights and the Company Arrangements; and (iii)
all medical and dental, disability and life insurance then provided to senior
executives of the Company shall be continued following the Termination Date for
a period of twelve (12) months, or at the discretion of the Company, a cash
payment shall be made in lieu of such benefits. If Executive elects not to sign
and deliver the Release, then the Company shall have no obligation to pay
Executive the monies and benefits described in the prior sentence. Further, any
unvested restricted stock awarded to the Executive under the Incentive Plan and
other unvested equity or options, including any issued under any New Plan, shall
fully vest upon the Termination Date of the Executive.

 

 

e.

Expiration of the Employment Period. In the event that the Company does
not-renew this Agreement and as a result Executive’s employment terminates,
Executive shall have no further rights or claims hereunder or with regard hereto
except that, subject to his execution (within 30 days after delivery to
Executive) of the Release: (i) the Company will pay Executive a separation
payment equal to the Entitlements and Severance Pay; and (ii) Executive will be
entitled to the Benefits Rights and the Company Arrangements. Further, all
medical and dental, disability and life insurance then provided to senior
executives of the Company shall be continued following the Termination Date for
a period of twelve (12) months, or at the discretion of the Company, a cash
payment shall be made in lieu of such benefits. If Executive elects not to sign
and deliver the Release, then the Company shall have no obligation to pay
Executive the monies and benefits described in the prior sentence. Further, if
the Executive executes the Release any unvested restricted stock awarded to the
Executive under the Incentive Plan and other unvested equity or options,
including any issued under any New Plan, shall fully vest upon the Termination
Date of the Executive.

 

 

f.

Change in Control. If, during the Employment Term, the Executive’s employment is
terminated by the Company within 6 months prior to, or within one year after, a
Change in Control (other than as a result of Cause, death or Disability), or by
the Executive for Good Reason within one year after a Change in Control, the
Company shall have no liability or further obligation to the Executive and the
Executive shall have no further rights or claims hereunder or with regard hereto
except that, subject to his execution (within 30 days after delivery to
Executive) of the Release: (i) the Company will pay Executive the Entitlements
and a separation payment equal to twenty-four months of

 

 

--------------------------------------------------------------------------------

 

Executive’s then current Salary and 200% of the amount of the Executive’s most
recently declared and paid Discretionary Bonus; (ii) Executive will be entitled
to the Benefits Rights and the Company Arrangements; and (iii) all medical and
dental, disability and life insurance then provided to senior executives of the
Company shall be continued following the Termination Date for a period of
twenty-four (24) months, or at the discretion of the Company, a cash payment
shall be made in lieu of such benefits. If Executive elects not to sign and
deliver the Release, then the Company shall have no obligation to pay Executive
the monies and benefits described in the prior sentence. Further, any unvested
restricted stock awarded to the Executive under the Incentive Plan and other
unvested equity or options, including any issued under any New Plan, shall fully
vest upon the Termination Date of the Executive. For purposes of this Section
4(f), the Termination Date shall be Executive’s last day of employment with the
Company.

 

 

g.

Immediate Cessation of Employment. If the Company gives notice to Executive
pursuant to subsection (c) above, or Executive gives notice to the Company
pursuant to subsection (c) above, the Company may further direct Executive to
immediately cease Executive’s activities on behalf of the Company, to remove
Executive’s personal belongings from the premises of the Company and/or to
discontinue using any of the Company’s facilities.

 

 

h.

Cooperation. The Executive agrees to cooperate with the Company, during the
Employment Period and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its Affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Affiliate, in any such action,
suit, or proceeding, by providing information and meeting and consulting with:
(i) the Board or its representatives or counsel, (ii) representatives or counsel
to the Company, and/or (iii) any Affiliate as reasonably requested; provided,
however that the same does not materially interfere with Executive’s then
current professional activities or important personal activities and is not
contrary to the best interests of the Executive. The Company agrees to reimburse
the Executive, for all reasonable expenses actually incurred in connection with
his provision of testimony or assistance.

 

 

i.

409A Tax Liability. Notwithstanding anything elsewhere to the contrary in this
Section 4, the Company will be not be required to (and will not) extend the
period of Executive’s exercisable options if doing so trigger any liability for
additional tax and/or penalties under Section 409A of the Code.

 

 

--------------------------------------------------------------------------------

 

5.

Non-Competition Agreement.

 

 

a.

Executive absolutely and unconditionally covenants and agrees with the Company
that, during his employment with the Company or its Affiliates and for a period
of twelve (12) months following Executive’s termination for any reason
whatsoever (the “Noncompete Period”) and provided the Company has not waived any
material breach of his post-termination obligations, Executive will not, either
directly or indirectly, solely or jointly with any other person or persons, as
an employee, consultant, or advisor (whether or not engaged in business for
profit), or as an individual proprietor, partner, shareholder, director,
officer, joint venturer, investor, lender, or in any other capacity, engage in a
Competitive Business (as defined in Exhibit A) (i) as conducted as of the date
of execution of this Agreement; (ii) as conducted during the term of this
Agreement; or (iii) as proposed to be conducted by the Company Group as of the
Termination Date (collectively, “Competition”), provided, however, that in the
event the Company breaches any of its post-termination obligations owed to the
Executive, the Noncompete Period shall terminate and be of no further force or
effect.

 

 

b.

If a court or arbitration panel concludes through appropriate proceedings that
the Executive has breached the covenant set forth in this Section 5, the term of
the covenant shall be extended for a term equal to the period for which the
Executive is determined to have breached the covenant.

 

6.     Covenant Not to Disclose. Executive agrees that, by virtue of the
performance of the normal duties of his position with the Company and by virtue
of the relationship of trust and confidence between the Executive and the
Company, he possesses certain data and knowledge of operations of the Company
Group which are proprietary in nature and confidential. The Executive covenants
and agrees that he will not, at any time, whether during the term of this
Agreement or otherwise, reveal, divulge or make known to any person (other than
the Company Group) or use for his own account, any confidential or proprietary
record, data, model, trade secret, pricing policy, bid amount, bid strategy,
rate structure, personnel policy, method or practice of obtaining or doing
business by the Company Group, or any other confidential or proprietary
information whatsoever (the “Confidential Information”), whether or not obtained
with the knowledge and permission of the Company and whether or not developed,
devised or otherwise created in whole or in part by the efforts of the
Executive, provided, however, that Confidential Information shall not be deemed
to include any information that (A) is or hereafter becomes generally available
to the public other than through disclosure by the Executive, (B) is rightfully
received by the Executive following the Employment Period from a third party or
(C) was brought by the Executive to his employment relationship with the
Company. The Executive further covenants and agrees that he shall retain all
such knowledge and information which he shall acquire or develop respecting such
Confidential Information in trust for the sole benefit of the Company and its
successors and assigns. Executive shall not, without the prior written consent
of the Company, unless compelled pursuant to the order of a court or other
governmental

 

 

--------------------------------------------------------------------------------

 

or legal body having jurisdiction over such matter, communicate or divulge any
such Confidential Information to anyone other than the Company and those
designated by it. In the event Executive is compelled by order of a court or
other governmental or legal body to communicate or divulge any Confidential
Information to anyone other than the Company and those designated by it,
Executive shall promptly notify the Company of any such order and shall
cooperate fully with the Company (and the owner of such Confidential
Information) in protecting such information to the extent possible under
applicable law, provided such information may be disclosed if Executive is
advised by counsel that failure to disclose would subject Executive to risk of
penalty or fine. Nothing in this Section 6 is intended to, or shall, prohibit
Executive from discuss any matters with his attorney for the purposes of seeking
legal advice, provided that Executive notifies his attorney of Executive’s
obligations under this section.

 

7.             Non-Interference Covenant. Executive covenants and agrees that he
will not, at any time, whether during the Employment Period and the Noncompete
Period, directly or indirectly, for whatever reason, whether for his own account
or for the account of any other person, firm, company or other organization: (i)
solicit for employment, employ, or otherwise deal with in a manner which
interferes with the Company Group’s relationship with any person or entity who
is an employee, officer, director or independent contractor of the Company Group
at any time or who constitutes a bona fide prospective employee, officer,
trustee, director or independent contractor of the Company Group, unless such
person or entity shall no longer be actively employed, or engaged by the Company
Group and shall no longer constitute a bona fide prospective employee, officer,
director or independent contractor of the Company Group; provided, however,
Executive will not be deemed to be in violation of this clause (i) if (x) an
employee of the Company Group is hired by Executive’s future employer provided
that Executive did not otherwise violate this provision or (y) solicitations are
made by means of a general newspaper advertisement or “headhunter” search
provided such solicited person is not thereafter hired; (ii) interfere in any
manner with any of the Company Group's contracts or relationships with any
investor, customer, client or supplier (of services or tangible or intangible
property) of the Company Group, or any person or entity who is a bona fide
prospective, investor customer, client or supplier of the Company Group if such
interference would have a material adverse effect on the Company; (iii) solicit
or otherwise interfere with any existing or proposed contract or relationship
between the Company Group and any other party if such solicitation or
interference would have a material adverse effect on the Company or (iv) speak
or write in any manner which is disparaging of the Company Group, its business
practices, employees, officers, trustees or directors, provided nothing shall
preclude the Executive from making truthful statements or any disclosures
required by applicable law, regulation or legal process. Similarly, no member of
the Company Group shall speak or write in any manner which is disparaging of the
Executive.

 

8.     Business Materials and Property Disclosure. All written materials,
records and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company Group shall be the sole
property of the Company Group and, upon termination of his employment with the
Company, upon request of the Company, the Executive shall deliver the same to
the Company and shall retain no copies. The Executive shall also return to the
Company all other property in his possession owned by the Company upon
termination of his employment.

 

 

--------------------------------------------------------------------------------

 

9.     Breach by Executive. It is expressly understood, acknowledged and agreed
by the Executive that (i) the restrictions contained in Sections 5, 6, 7 and 8
of this Agreement represent a reasonable and necessary protection of the
legitimate interests of the Company and that his failure to observe and comply
with his covenants and agreements in those Sections will cause irreparable harm
to the Company; (ii) it is and will continue to be difficult to ascertain the
nature, scope and extent of the harm; and (iii) a remedy at law for such failure
by Executive will be inadequate. Accordingly, it is the intention of the parties
that, in addition to any other rights and remedies which the Company may have in
the event of any breach of said Sections, the Company shall be entitled, and is
expressly and irrevocably authorized by Executive, to demand and obtain specific
performance, including without limitation temporary and permanent injunctive
relief, and all other appropriate equitable relief against Executive in order to
enforce against Executive, or in order to prevent any breach or any threatened
breach by Executive, of the covenants and agreements contained in those Sections
in any court of competent jurisdiction without the need to post any bond or
undertaking. If any restriction with regard to competition is found by any court
of competent jurisdiction, or an arbitrator, to be unenforceable because it
extends for too long a period of time or over too great a range of activities,
or in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area to which it may
be enforceable and the Company shall have no further obligations hereunder.

 

10.

Interests.

 

 

a.

Acquisition of Interests. Upon request of the Company, the Executive (or, at the
Executive’s option, an Affiliated Entity) has acquired and hereafter shall
acquire and hold Interests (as defined below) on terms reasonably acceptable to
the Company and the Executive. Prior to transferring any Interest, the Executive
shall afford the Company the right to acquire the Interest proposed to be
transferred on the terms described in this Section 10, and the Company shall,
within 30 days of written notice from the Executive of his intention to transfer
an Interest, inform the Executive whether it or its designee will acquire such
Interest (in which case such Interest shall be acquired within 30 days
thereafter). The amount payable by the Company or its designee for any such
Interest shall be the fair market value as determined in accordance with Section
10(c). Twenty percent of the purchase price for such Interest shall be paid by
the Company or its designee in cash upon the transfer of such Interest and the
remainder shall be paid with the issuance by the Company of a recourse
promissory note, secured by the Interest sold, bearing interest at the Interest
Rate (as defined below), with interest payable annually in arrears and the
principal of such note payable in six equal installments on the first, second,
third, fourth, fifth and sixth anniversaries of the transfer.

 

 

b.

Further Assurances. In the case of any transfer of an Interest to the Company or
its designee in accordance with Section 10(a), the Executive shall at any time
and from time to time upon request by the Company take or cause to be taken any
action and shall execute and deliver any additional documents which in the

 

 

--------------------------------------------------------------------------------

 

opinion of the Company, reasonably exercised in its sole discretion, may be
necessary in order to assure to Company or its designee the full benefits of
this Agreement; provided, however, that no action or additional documents shall
be required that would extend or expand upon the obligations of the Executive
hereunder or require the Executive to make any representations, warranties,
covenants or indemnifications, except with respect to the Executive’s title to
the Interests.

 

 

c.

Determination of Fair Market Value of Interests. The Executive and Company shall
attempt to agree on the fair market value of any Interest to be transferred to
the Company or its designee in accordance with Section 10(a). If they cannot
reach agreement on the fair market value of such Interest, the following
arbitration methodology shall apply:

 

 

(i)

The Executive and the Company shall select a mutually acceptable appraiser who
shall determine the fair market value of the Interest. In the event the parties
are unable to agree upon an appraiser or if either party disputes the results of
the appraisal, the Executive and the Company shall each select an appraiser and
paragraphs (ii)-(iv) shall apply.

 

 

(ii)

If the difference between the two appraisals is less than or equal to ten
percent (10%) of the lower of the two appraisals, the fair market value shall be
the average of the two appraisals.

 

 

(iii)

If the difference between the two appraisals is greater than ten percent (10%)
of the lower of the two appraisals, then the two appraisers shall jointly select
a third appraiser. The third appraiser shall be instructed and directed to
select one of the two appraisals, which selection shall then become final and
binding upon the parties. –

 

 

(iv)

The Executive and the Company shall share the cost equally of any appraiser
jointly selected or shall pay the costs of the appraiser they each select and
shall share the cost equally of any third appraiser.

 

(v) An Interest shall be valued assuming the assets of the entity in which the
Interest represents an ownership interest are sold in an orderly manner, the
liabilities of such entity are satisfied, and the net amount is distributed in
liquidation of the entity.

 

 

d.

Definitions. For purposes of this Section 10:

 

 

(i)

“Affiliated Entity” means an entity of which Executive is an equity owner.

 

 

(ii)

“Interest” means an ownership interest in an entity, including, without
limitation, an Affiliated Entity (other than CCC or CharterMac), that (a) is
involved in, or related to, any business activity of CharterMac or any of its

 

 

--------------------------------------------------------------------------------

 

subsidiaries or Affiliates and (b) was acquired at the request of the Company
pursuant to this Section 10; provided that (x) the Executive shall have no
personal liability from the ownership of the Interest and no obligations under
the governing documents relating to the Interest which could subject the
Executive to personal liability or require the Executive to make any
contributions other than the Executive’s initial capital contribution to acquire
the Interest and (y) no amendment shall be made to the governing documents
agreed to by the Company and the Executive upon acquisition of the Interest
which increases the liabilities or obligations of the Executive without the
consent of the Executive.

 

 

(iii)

“Interest Rate” means one percentage point in excess of the “prime” rate
established from time to time by Citibank, NA, but in no event shall exceed
twelve (12%) percent per annum.

 

 

e.

Successors and Assigns. Without limiting the rights of any party contained
elsewhere in- this Agreement, the provisions of this Section 10 shall be binding
on the Executive’s successors and permitted assigns.

 

 

f.

Tax Gross-Up. Notwithstanding anything to the contrary in this Agreement, if the
Executive is allocated any income with respect to any such Interests, includible
in his gross income for any calendar year for federal, state or local income tax
purposes, or if the Executive incurs any other form of tax with respect to the
acquisition, ownership or disposition of such Interest in any calendar year, the
Company, in addition to any other amounts due to him under this Agreement, shall
pay to him an amount equal to the sum of:

 

 

(i) The excess, if any, (“Excess”) of:

 

 

A.

The sum of:

 

I. The product of (x) the amount of such allocated income, times (y) the sum of
the highest federal, state and local income tax rates applicable to such income,
plus

 

II. The amount of such taxes other than federal, state and local income taxes,
over

 

 

B.

Any distributions of cash received by the Executive with respect to such
Interests in respect of any such calendar year (other than distributions of Tax
Gross-Up pursuant to this provision).

 

and

 

 

 

--------------------------------------------------------------------------------

 

                                         (ii) An amount equal to “t” determined
in accordance with the following formula: (1 – sum of highest applicable
federal, state and local income tax rates) x (Excess + t) = Excess

 

For example, if the amount of the Excess is $100 and if the sum of the highest
applicable federal, state and local income tax rates is 45%, the “t” amount will
be $81.82, determined as follows:

 

(1 - .45) x (100 + t)

= 100

.55 (100 + t)

= 100

55 + .55t

= 100

.55t

= 45

t

= 81.82

 

 

11.

General Provisions.

 

 

a.

Except insofar as Executive may be subject to general policies adopted by the
Company from time to time, this Agreement contains the entire agreement between
the parties with respect to its subject matter, and all prior other
representations, warranties, conditions or agreements relating to the subject
matter of this Agreement, whether or not reduced to writing in whole or part,
are hereby revoked, terminated and declared to be null and void. There shall be
no contractual or similar restrictions on Executive’s right to terminate his
employment with the Company or its affiliates, or on his post-employment
activities, other than restrictions expressly set forth in this Agreement.

 

 

b.

The waiver by any party of any breach or default of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
or default of the same or any other provision of this Agreement. This Agreement
may not be changed orally, but only by an instrument in writing duly executed on
behalf of the party against which enforcement of any waiver, change,
modification, consent or discharge is sought.

 

 

c.

This Agreement is binding upon and will inure to the benefit of the Company,
Executive and their respective successors, assigns, heirs and legal
representatives. Insofar as Executive is concerned, this Agreement is personal
and Executive's duties under it may not be assigned or delegated. The Company
may assign or delegate its rights or obligations under this Agreement to any
successor owner of the Company’s business, and, if ownership of the Company’s
business is transferred or the Company is merged with or consolidated into
another entity, the Company will cause the successor to assume all of the
Company’s obligations under this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

d.

The existence, terms, and conditions of this Agreement are and shall be deemed
to be fully confidential and shall not be disclosed by Executive or the Company
to any person or entity, except: (i) as may be required by law; (ii) by
Executive to his accountant to the extent necessary to prepare his tax returns;
(iii) by Executive to his family and attorney; (iv) by the Company or any
Affiliate of the Company to their attorneys and human resources personnel or to
any entity which shall have executed a confidentiality agreement with the
Company or any Affiliate of the Company; (v) by Executive to any lender,
condominium or cooperative board, or other entity or person that may require
employment or other financial information for bona fide reasons that are not
competitive with the Company, provided that the financial terms of this
Agreement may not be disclosed to any potential employer that is a competitor of
the Company, and that Executive gives each such person to whom disclosure is
made notice of the confidentiality provisions of this Agreement. Notwithstanding
the foregoing Executive shall not be prohibited from disclosing the general
terms of his compensation to prospective Employers.

 

 

e.

The Company may withhold from any and all amounts payable to Executive hereunder
pursuant to such federal, state and local taxes as may be required to be
withheld pursuant to any applicable laws or regulation. The Executive is solely
responsible for the payment of any tax liability (including any taxes and
penalties arising under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) that Executive incurs as a result of any payments or
benefits that the Executive receives pursuant to this Agreement. The Company
shall not have any obligation to pay the Executive for any such tax liabilities.
Nevertheless, if the Company reasonably determines that any payments or benefits
pursuant to Section 4 above would cause the Executive to incur liability for
additional tax and/or penalties under Section 409A of the Code, then the Company
(of its own initiative or upon request of the Executive) may suspend such
payments or benefits until the end of the six-month period immediately following
termination of the Executive’s employment (the “409A Suspension Period”). As
soon as reasonably practical after the end of the 409A Suspension Period, the
Company will make a lump-sum payment to the Executive, in cash, in an amount
equal to any payments and benefits that the Company does not make on account of
the 409A Suspension Period. At the close of the 409A Suspension Period, the
Executive will receive any remaining payments and benefits due pursuant to
Section 4 in accordance with the terms of that Section (as if there had not been
any suspension beforehand). Notwithstanding the foregoing, in the event that
this Agreement or any payment or benefit paid to the Executive hereunder is
deemed to be subject to Section 409A of the Code in a manner that imposes
additional tax and/or penalties thereunder, Executive and the Company agree to
negotiate in good faith to adopt such amendments that are necessary to comply
with Section 409A of the Code in a manner that would not impose additional tax
and/or penalties thereunder or to exempt such payments or benefits from Section
409A of the Code.

 

 

f.

In the event of any dispute between the Company and Executive, including with

 

 

--------------------------------------------------------------------------------

 

regard to this Agreement or Executive’s employment with or termination from the
Company, other than an action for injunctive relief pursuant to Sections 5, 6, 7
and 8 hereof, such dispute shall be resolved pursuant to the employment
arbitration rules of the American Arbitration Association (“AAA”) by arbitration
conducted in New York City, New York. The decision of the arbitrator or
arbitrators shall be final and binding on the parties hereto and may be entered
in any court having jurisdiction. Each party shall bear its own costs of
arbitration, including without limitation, attorneys’ fees and witness expenses.
All other costs of the arbitration, including the fees of the arbitrator, the
cost of any record or transcript of the arbitration, administrative fees and
other fees and costs shall be paid one half by the Company and one half by the
Executive. Notwithstanding the foregoing, the arbitrator may, in his or her
discretion, award reasonable attorneys’ fees (in addition to any other damages,
expenses or relief awarded) to the prevailing party.

 

g.

All notices hereunder shall be given in writing and shall be either delivered
personally, or sent by certified or registered mail, return receipt requested,
addressed to the other party at such party’s address on the books of the Company
or at the Company's executive offices (to the attention of the General Counsel),
as the case may be. Notices shall be deemed given when received, or two (2)
business days after mailing, whichever is earlier.

 

 

h.

The parties have entered into this Agreement in the belief that its provisions
are valid, reasonable and enforceable. If any one or more of the provisions
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained therein.

 

 

i.

Executive acknowledges that the prohibitions and restrictions set forth in this
Agreement are reasonable and necessary for the protection of the business of the
Company, that the restrictions and prohibitions here will not prevent him from
earning a livelihood after the termination of Executive’s employment and that
part of the compensation paid and benefits provided to Executive are in
consideration for entering into this Agreement.

 

 

j.

This Agreement is governed by, and is to be construed in accordance with, the
law of the State of New York without reference to the conflicts of laws
principles thereof. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 

k.

The Executive shall perform all services in accordance with the lawful
applicable policies, procedures and rules established by the Company or
CharterMac. In addition, the Executive, shall comply with all laws, rules and
regulations that are generally applicable to the Company, its Affiliates and
their employees, trustees,

 

 

--------------------------------------------------------------------------------

 

directors and officers. To the extent that the terms of this Agreement conflict
with any rule, policy, procedure established by the Company, the terms of this
Agreement will control.

 

 

l.

The section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement. All references in this
Agreement to Sections are to sections of this Agreement, unless otherwise
indicated. Further, the parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumptions or burden of proof will arise
favoring or disfavoring any party by virtue of authorship of any provisions of
this Agreement.

 

 

m.

The provisions of Sections 4(h), 5, 6, 7, 9, 11(f), 12 and 13 of this Agreement
shall survive and shall continue to be binding upon the Executive and the
Company, subject to any applicable time periods set forth therein,
notwithstanding the termination of this Agreement for any reason whatsoever.

 

 

n.

The parties warrant and represent that each has the legal capacity and authority
to enter into this Agreement.

 

 

12.

Special Tax Provision.

 

 

a.

In the event it shall be determined that any amount or benefit paid with respect
to the Executive (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership covered by Section 280G(b)(2) of the Internal Revenue
Code or any person affiliated with the Company or such person), as a result of
any change in ownership of the Company covered by Internal Revenue Code Section
280G(b)(2) (collectively, the “Covered Payments”) is subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code and any comparable excise
tax imposed under state, local or foreign law, and/or any interest or penalties
with respect to any such excise tax (such excise tax is hereinafter referred to
as the “Excise Tax”), the Company shall pay to the Executive an additional
payment (the “Tax Reimbursement Payment”) in an amount such that after payment
by the Executive of all taxes (including, without limitation, income taxes and
any Excise Tax) imposed upon the Tax Reimbursement Payment, the Executive
retains an amount of the Tax Reimbursement Payment equal to the Excise Tax
imposed upon the Covered Payments.

 

 

b.

For purposes of determining the amount of the Tax Reimbursement Payment, the
Executive shall be deemed to (i) pay Federal income taxes at the highest
applicable marginal rate of Federal income taxation for the calendar year in
which the Tax Reimbursement Payment is to be made and (ii) pay any applicable
state and local income taxes at the highest applicable marginal rate of income
taxation

 

 

--------------------------------------------------------------------------------

 

for the calendar year in which the Tax Reimbursement Payment is to be made, net
of the maximum reduction in Federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year.

 

 

c.

(i) All determinations under this Section 12, including whether and when a Tax
Reimbursement Payment is required and the amount of such Tax Reimbursement
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s outside legal counsel (based on calculations made
by a benefits consulting firm or by independent certified public accountants
appointed by the Company) or by independent certified public accountants
appointed by the Company (collectively the “Tax Advisor”) at the Company’s
expense.

 

(ii) In the event that the Tax Advisor determines, for any reason whatsoever,
the correct amount of the Tax Reimbursement Payment to be less than the amount
determined at the time the Tax Reimbursement Payment was made, the Executive
shall repay to the Company, within thirty days after the time that the amount of
such reduction in Tax Reimbursement Payment is determined by the Tax Advisor,
the portion of the prior Tax Reimbursement Payment attributable to such
reduction (including the portion of the Tax Reimbursement Payment attributable
to the Excise Tax and federal, state and local income tax imposed on the portion
of the Tax Reimbursement Payment being repaid by the Executive, using the
assumptions and methodology utilized to calculate the Tax Reimbursement Payment
(unless manifestly erroneous)), plus interest on the amount of such repayment at
the rate provided in Section 6621(a)(1) of the Internal Revenue Code.

 

(iii) In the event that the determination set forth in Section 12(c)(i) above is
made by the Tax Advisor after the filing by the Executive of any of his tax
returns for the calendar year in which the change in ownership event covered by
Internal Revenue Code Section 280G(b)(2) occurred but prior to the date the
statute of limitations has expired for refund claims, the Executive shall file
at the request of the Company an amended tax return in accordance with the Tax
Advisor’s determination, but no portion of the Tax Reimbursement Payment shall
be required to be refunded to the Company until actual refund or credit of such
portion has been made to the Executive, and interest payable to the Company
shall not exceed the interest received or credited to the Executive by such tax
authority for the period it held such portion (less any tax the Executive must
pay on such interest and which the Executive is unable to deduct as a result of
payment of the refund).

 

(iv) In the event that the Excise Tax is later determined by the Tax Advisor or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Tax Reimbursement Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Tax Reimbursement Payment), the Company shall make an additional Tax

 

 

--------------------------------------------------------------------------------

 

Reimbursement Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) once the amount of such excess is finally
determined.

 

(v) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) under this Section 12, the Executive shall promptly notify the
Company of such controversy and provide all documents provided by the Internal
Revenue Service (or other taxing authority) to the Executive within 10 days of
receipt of such documents. The Executive shall permit the Company to control
issues related to this Section 12, provided that such issues do not potentially
materially adversely affect the Executive; provided further, however, that the
Company shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax thereon, including interest and penalties, which is payable to
the Executive pursuant to the provisions of Section 11(a) hereof. In the event
any issues do potentially materially adversely affect the Executive, the
Executive and the Company shall in good faith cooperate so as not to jeopardize
resolution of the issues, but if the parties cannot agree the Company shall make
the final determination with regard to the issues; provided further, however,
that the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax thereon, including interest and penalties, which is
payable to the Executive pursuant to the provisions of Section 12(a) hereof. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit a representative of the
Company to accompany the Executive, and the Executive and his representative
shall cooperate with the Company and its representative.

 

(vi) With regard to any initial filing for a refund or any other action required
pursuant to this Section 12 (other then by mutual agreement) or, if not
required, agreed to by the Company and the Executive, the Executive shall
cooperate fully with the Company.

 

 

d.

The Company shall use its best efforts to cause the Tax Advisor to promptly
deliver the initial determination required hereunder within forty-five (45) days
after the change in ownership covered by Section 280G(b)(2) of the Internal
Revenue Code. The Tax Reimbursement Payment, or any portion thereof, payable by
the Company shall be paid not later than the thirtieth (30th) day following the
determination by the Tax Advisor. The amount of such payment shall be subject to
later adjustment in accordance with the determination of the Tax Advisor as
provided herein. Notwithstanding the foregoing, in no event shall payment of the
Tax Reimbursement Payment occur before the earlier of the Executive’s
termination of employment with the Company or a “change in control event” within
the meaning of Proposed Treasury Regulation § 1.409A-3(g)(5) or

 

 

--------------------------------------------------------------------------------

 

any successor Temporary or Final Treasury Regulation (a “Qualifying Change in
Control”); however, if the Executive is a “specified employee” within the
meaning of Internal Revenue Code Section 409A(a)(2)(B)(i) and any Covered
Payment is made in connection with the Executive’s termination of employment
with the Company, then any portion of the Tax Reimbursement Payment that is
attributable to such Covered Payments shall be paid to the Executive on the date
that is six months after the Executive’s last day of employment with the
Company. If the Executive becomes entitled to receive a Tax Reimbursement
Payment in connection with a change in control that is not a Qualifying Change
in Control, the unpaid Tax Reimbursement Payment shall accrue interest an annual
interest rate of prime plus one-percent until paid immediately following the
Executive’s last day of employment; however, if Executive is a “specified
employee” within the meaning of Internal Revenue Code Section 409A(a)(2)(B)(i),
then the Company shall pay the Executive the deferred Tax Reimbursement Payment
on the date that is six months after the Executive’s last day of employment with
the Company.

 

 

e.

The Executive and the Company shall mutually agree on and promulgate further
guidelines in accordance with this Section 12 to the extent, if any, necessary
to effect the reversal of excessive, or a shortfall in, Tax Reimbursement
Payments.

 

 

f.

The payments made pursuant to Section 12 hereof shall be excluded from all
pension and benefit calculations under the employee benefit plans of the Company
and its Affiliates.     

 

13. Indemnification and D&O Insurance. The Company shall indemnify the Executive
and provide Executive with the advancement of expenses to the fullest extent
that may be provided for under applicable law. During the Employment Period and
for a period of six years thereafter, the Company shall maintain directors’ and
officers’ insurance coverage for Executive in amounts maintained by comparable
companies.

 

14. Inventions and Patents. The Executive agrees that all processes,
technologies and inventions, including new contributions, improvements, ideas
and discoveries, together with all products and proceeds of the Executive's
services hereunder, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, arrangements, packages, programs
and other intellectual properties that the Executive may acquire, obtain,
develop or create in connection with and during his employment, whether
patentable or not, conceived, developed, invented or made by him during his
employment by the Company (collectively, "Inventions") shall belong exclusively
to the Company, provided that such Inventions grew out of the Executive's work
with the Company or any of its Affiliates, are related to the business
(commercial or experimental) of the Company or any of its Affiliates or are
conceived or made on the Company's time or with the use of the Company's
facilities or materials. The Executive shall promptly disclose such Inventions
to the Company and shall, subject to reimbursement by the Company for all
reasonable expenses incurred by the Executive in connection therewith: (i)
assign to the Company, without additional compensation, all patent and other
rights to such

 

 

--------------------------------------------------------------------------------

 

Inventions for the United States and foreign countries; (ii) sign all papers
necessary to carry out the foregoing; and (iii) give testimony in support of the
Executive's inventorship.

 

15. Legal Fees. The Company shall reimburse the Executive for the Executive’s
reasonable legal expenses incurred in negotiating the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date.

 

EXECUTIVE:

CHARTERMAC CAPITAL LLC

 

 

__________________________________

By__________________________________

Name: Marc D. Schnitzer

Name: Robert L. Levy

 

Title:

Senior Managing Director

 

 

Acknowledged and Agreed to By

CharterMac

 

By:_________________________

Name: Robert L. Levy

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEFINITIONS

 

When used in the Executive Employment Agreement to which this Exhibit A is
appended (the “Agreement”), the following terms have the following meanings. Any
capitalized terms used below which are defined in the Agreement are used with
the meanings ascribed to them in the Agreement.

 

“Cause” means: (A) the Executive’s conviction of, plea of nolo contendere to,
plea of guilty to, or written admission of the commission of, a felony; (B) any
breach by the Executive of any material provision of this Agreement; (C) any act
by the Executive involving dishonesty, moral turpitude, fraud or
misrepresentation with respect to his duties for the Company or its Affiliates,
which has caused material harm to the Company; (D) Executive’s failure to follow
reasonable directions from the board of trustees of CharterMac; (E) any
violation of a provision of the written Code of Conduct of the Company or other
similar written policies of the Company (or failure to agree to observe the code
of conduct) as in effect from time to time, which violation has a material
adverse effect on the Company or its Affiliates; or (F) gross negligence or
willful misconduct on the part of the Executive in the performance of his
duties, responsibilities or obligations as set forth in this Agreement;
provided, that in the case of a breach set forth in clause (B) above, such
breach shall continue for a period of thirty (30) days following written notice
thereof by the Company to the Executive.

 

“Change of Control” as used herein shall be deemed to have occurred if: (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), which is not
an Affiliate of CharterMac is or becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of CharterMac representing 50.1% or more of the combined voting power
of CharterMac’s then outstanding securities; (ii) any consolidation or merger of
CharterMac with or into any other corporation or other entity or person (other
than an Affiliate of CharterMac) in which the shareholders of CharterMac prior
to such consolidation or merger own or owns less than 50.1% of CharterMac’s
voting power immediately after such consolidation or merger (excluding any
consolidation or merger effected exclusively to change the domicile of
CharterMac); (iii) a sale of all or substantially all of the assets of
CharterMac, (iv) a liquidation or dissolution of CharterMac; provided, that no
Change of Control shall be deemed to occur with respect to any of the
above-referenced events if after such event Executive continues to be an
employee of a company that is an Affiliate of CharterMac and continues to have
duties and functions and compensation consistent with those referenced herein
(unless Executive refuses or terminates such employment without Good Reason) or
(v) individuals who, as of the date hereof, are members of Board of CharterMac
(“Incumbent Board”), cease for any reason to constitute a majority of the Board
of CharterMac, provided, however, that if the election of a director is approved
by vote of at least a majority of the Incumbent Board, such new director shall,
for purposes of this Agreement, be considered as a member of the Incumbent
Board.

 

 

 

--------------------------------------------------------------------------------

 

“Company Group” means CharterMac or its Affiliates, including, without
limitation, American Mortgage Acceptance Company, Charter Mac Corporation,
CharterMac Capital Company LLC, CharterMac Capital LLC, CharterMac Mortgage
Capital Corporation, CharterMac Mortgage Partners Corp., Centerbrook Holdings
LLC, ARCap Investors, L.L.C. and ARCap REIT, Inc.

 

“Competitive Business” means any of the businesses of the Company Group,
including, without limitation:

 

(A) engaging, participating, or being involved directly or indirectly in any
respect in the business of analyzing, structuring, marketing, investing in or
assisting any person or entity in the analysis, structuring, marketing or
investing in (i) real estate related asset-backed securities, including, but not
limited to, collateralized debt obligation vehicles, or (ii) real estate
investments relating to the allocation of benefits under the Community
Reinvestment Act other than for Executive’s own account or by way of investment
by Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity;

 

(B) engaging, participating, or being involved directly or indirectly in any
respect in the business of analyzing, investing in, purchasing or assisting any
person or entity in the analysis, investment in or purchase of non-investment
grade Commercial Mortgage Backed Securities (including servicing loans or
originating loans) other than for Executive’s own account or by way of
investment by Executive in less than five percent (5%) of the outstanding stock
or other securities or a publicly traded entity;

 

(C) arranging for or providing, directly or indirectly, debt and/or equity
financing products or services to developers or owners of real property other
than for Executive’s own account or by way of investment by Executive in less
than five percent (5%) of the outstanding stock or other securities or a
publicly traded entity;

 

(D) engaging, participating, or being involved directly or indirectly in any
respect in the business of the syndication and sale of housing tax credits,
historic rehabilitation tax credits, new markets tax credits or home ownership
tax credits other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity; or

 

(E) providing credit intermediation relating to debt or equity interests in real
property other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity.

 

“Fiscal Year” means the fiscal year of the Company which is the period
commencing January 1 and ending December 31 of each calendar year.

 

“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s prior written consent, provided that such occurrence is not
cured within thirty (30) days of the Executive giving the Company written notice
thereof: (A) assignment of the

 

 

--------------------------------------------------------------------------------

 

Executive to duties materially inconsistent with the Executive’s positions as
described in Section 1 hereof, or any significant diminution in the Executive’s
duties or responsibilities, other than in connection with the termination of the
Executive’s employment for Cause or Total Disability or by the Executive other
than for Good Reason; (B) any material breach by the Company of its obligations
under this Agreement which continues during the aforementioned thirty (30) day
notice period; (C) a change in the location of the Executive’s principal place
of employment to a location outside of the general New York metropolitan area;
(D) there is a reduction in the Executive’s Base Salary or a material reduction
in the aggregate package of benefits provided to the Executive under this
Agreement; (E) the Company’s delivery to the Executive of the Company’s notice
not to extend the term of this Agreement; (F) any failure of the Company to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the assets of the Company within 15
days after any merger, consolidation, sale or similar transaction; or (G) the
Executive’s failure to be nominated or elected to the Board of CharterMac.

 

“Termination Date” means the effective date of termination of the Employment
Period and Executive’s employment with the Company, regardless of the cause of
such termination.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

It hereby is agreed, by and among CharterMac Capital LLC ("Employer"), and
_________________ ("Employee"), as follows:

 

1.           [The Employee submits, and the Employer accepts, his permanent
resignation from employment effective ___________][The Employer requests and the
Employee submits to his termination from employment effective ___________].
Employee hereby waives any and all rights or claims to reinstatement or
reemployment by the Employer. Reference is made to that certain agreement dated
as of ___________, 2007 between the Employer and the Employee (the "Employment
Agreement").

 

2.           In consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged by the Employee,
Employee, for himself, his heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Employer, including any and
all of Employer's subsidiaries, affiliates or related business entities
(including, without limitation, American Mortgage Acceptance Company,
CharterMac, Charter Mac Corporation, CharterMac Capital Company LLC, CharterMac
Mortgage Capital Corporation, CharterMac Mortgage Partners Corp., Centerbrook
Holdings LLC and ARCap Investors, L.L.C.), its or their past, present and future
owners, partners, directors, officers, agents, representatives, and employees or
any of its or their subsidiaries, affiliates, parents, or related business
entities, and its or their respective heirs, executors, administrators,
successors and assigns, of, from and/or for all manner of actions, proceedings,
causes of action, suits, debts, sums of money, accounts, contracts,
controversies, agreements, promises, damages, judgments, claims, and demands
whatsoever, known or unknown, whether arising in law or equity, out of any
federal, state or city constitution, statute, ordinance, bylaw or regulation, or
under the Employment Agreement, arising out of or relating to Employee's
employment by the Employer, including but not limited to the termination of such
employment, all claims of discrimination on the basis of age, alienage,
citizenship, creed, disability, gender, handicap, marital status, national
origin, race, religion sex or sexual orientation, and, without limitation, any
claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Equal Pay Act, the Rehabilitation Act, the
Americans With Disabilities Act, the New York State Human Rights Law, the New
York City Human Rights Law, and any other federal, state or local statute,
ordinance, rule, regulation or order (collectively, “Claims” or “Damages”),
which Employee ever had, now has, or which he, or his heirs, executors,
administrators, successors or assigns can or may have for, or by reason of, any
matter, cause, event, act, omission, transaction or occurrence up to and
including the date of the execution of this Release, arising out of or relating
to Employee's employment by the Employer, including but not limited to the
termination of such employment, provided the foregoing release shall not release
any claim Employee may have (i) to indemnification under applicable law or
contract, (ii) under any applicable benefit plan or program of the Employer or
(iii)

 

 

--------------------------------------------------------------------------------

 

with respect to continuing obligations, and amounts, owed by Employer under the
Employment Agreement (collectively “Unreleased Claims”).

 

3.           The Employer, for itself, its successors, assigns and legal
representatives, hereby releases and forever discharges the Employee, and the
Employee’s heirs, executors, administrators, legal representatives and assigns,
from and against any and all Claims or Damages which the Employer ever had, now
has for, or by reason of, any matter, cause, event, act, omission, transaction
or occurrence up to and including the date of the execution of this Release,
arising out of or relating to Employee’s employment by the Employer; provided,
however, that the Employer is not releasing any claims (“Retained Claims”) with
respect to any act or failure to act by the Employee that constitutes Employee’s
bad faith, gross negligence or willful misconduct or any fraudulent,
intentionally improper, unauthorized or unlawful acts by the Employee, with the
understanding that the Employer is not currently aware of any such acts; and
provided further that any Retained Claims that are not brought in a legal
proceeding against the Employee within eighteen (18) months following the date
of this Release shall be deemed released and forever discharged from and after
the date which is eighteen (18) months following the date of this Release.

 

4.           (a)         Except with respect to Unreleased Claims and any vested
benefits under the Employer’s employee benefit plans or those of its
subsidiaries or affiliates, Employee covenants not to in any way cause to be
commenced or prosecuted, or to commence, maintain or prosecute any action,
charge, complaint or proceeding of any kind, on his own behalf or as a member of
any alleged class of persons, in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Employer, or any of its subsidiaries, parents, affiliates, related business
entities, or their respective successors or assigns, or any individual now or
previously employed by the Employer, or by any of its subsidiaries, parents,
affiliates, or related business entities and their successors and assigns, with
respect to any act, omission, transaction or occurrence up to and including the
date of this Agreement.

 

(b)         Employee further represents that he has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind (on his own behalf and/or on behalf of any other person and/or on behalf of
or as a member of any alleged class of persons) that is presently pending in any
court, or before any administrative or investigative body or agency (whether
public, quasi-public, or private), against or involving the Employer, or any of
the Employer's subsidiaries, parents, affiliates, or related business entities,
or their successors or assigns or any individual now or previously employed by
the Employer, or by any of its subsidiaries, parents, affiliates, or related
business entities or their successors and assigns.

 

(c)         The Employer covenants not to in any way cause to be commenced or
prosecuted, or to commence, maintain or prosecute any action, charge, complaint
or proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Employee with respect to any act, omission, transaction or occurrence up to
an including

 

 

--------------------------------------------------------------------------------

 

the date of this Release relating to the Employer's employment of the Employee
or the termination of his employment; provided, however, that the Employer is
not waiving and shall not waive such right with respect to any act or failure to
act by the Employee that constitutes Employee’s bad faith, gross negligence or
willful misconduct or any fraudulent, intentionally improper, unauthorized or
unlawful acts by the Employee. [As of the date of this Release, the Employer is
not aware of any act or failure to act by the Employee that would give rise to
any action, charge, complaint or proceeding of any kind in any court or before
any administrative or investigative body or agency (whether public, quasi-public
or private), against the Employee.] 1

 

(d)         The Employer represents that it has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind that is presently pending in any court, or before any administrative or
investigative body or agency (whether public, quasi-public, or private), against
or involving the Employee or relating to the Employee’s employment with the
Employer or the termination of his employment.

 

5.           Employee acknowledges that he has been fully and fairly represented
by counsel in connection with the execution and delivery of this Release, the
terms of which have been explained to him.

 

6.           Employee acknowledges that he has considered fully the terms of
this Agreement before signing; that he has read this Agreement in its entirety
and understands its terms; that he agrees to all terms and conditions contained
herein; that he is signing this Agreement knowingly and voluntarily; and, that
he intends to abide by its terms in all respects.

 

7.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without regard to New York's choice of law
provisions. Any action to enforce this Agreement shall be brought in the New
York State Supreme Court, County of New York. The parties hereby consent to such
jurisdiction.

 

8.           This Agreement may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

 

 

 

 

_________________________

1 This bracketed sentence will be included in the Release if at the time of the
execution of the Release, the Employer is able to make such statement. If at
that time the Employer is not able to make such statement, the Release must be
executed without such sentence.

 

 

--------------------------------------------------------------------------------

 

________________________

______________________________

Date

[Employee]

 

 

Signed before me this

____ day of _____, [Year]

 

__________________________

 

Notary Public

 

 

 

CHARTERMAC CAPITAL LLC

 

_________________________

____________________________

Date

 

By:____________________________

 

Name:

 

Title:

 

 

Signed before me this

____ day of _____, [Year]

 

__________________________

 

Notary Public

 

 

[If at time of execution the Employee is 40 years of age or older, this General
Release is to be modified to comply with the provisions of the Older Workers
Benefit Protection Act or similar legislation]

 

 

 

 



 

 

 

--------------------------------------------------------------------------------

 